In a medical malpractice action, defendants appeal, as *211limited by their briefs, (1) from so much of an order of the Supreme Court, Kings County (Composto, J.), dated November 30, 1983, as granted plaintiff’s motion to amend the complaint to allege a cause of action for wrongful death; and (2) from so much of an order of the same court, dated December 22,1983, as denied defendant Di Gangi’s motion and that branch of defendant Brill’s cross motion which sought reargument.
Appeal from the order dated December 22,1983 dismissed. No appeal lies from so much of an order as denies reargument.
Order dated November 30, 1983 affirmed, insofar as appealed from.
Plaintiff is awarded one bill of costs.
The physician’s affirmations submitted in support of the application for leave to amend the complaint were sufficient to establish a causal connection between the alleged acts of malpractice and the decedent’s death (cf. Fiorentino v Cobble Hill Nursing Home, 101 AD2d 825). O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.